Case 19-11032-JDW        Doc 18   Filed 05/13/19 Entered 05/13/19 18:15:38            Desc Main
                                  Document     Page 1 of 2


                         UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF MISSISSIPPI

IN THE MATTER OF
BRYAN PETER FERNANDES

Debtor
                                                                         CAUSE NO: 19-11032


                       RESPONSE IN OPPOSITION TO TRUSTEE’S
                       MOTION TO COMPEL TURNOVER (Dkt. 12)


         COMES NOW, Debtor, BRYAN PETER FERNANDES, by and through his attorney of

record, Femi Salu, of Salu & Salu Law Firm, PLLC, and submits his Response in Opposition to

Trustee’s Motion to Compel Turnover (Dkt. 12) and as cause would show unto this Honorable

Court the following, to – wit:

1. On or around February 13, 2019, Debtor received his 2018 Mississippi State Tax Refund of

   $ 476.00, which was deposited in his checking account.

2. On or around February 26, 2019, he also received his 2018 Federal Tax Refund of

   $ 4,686.61, which was deposited in his checking account. The total amount of Debtor’s tax

   refund was $ 5,162.61.

3. On March 11, 2019, Debtor filed a Chapter 7 bankruptcy. In his schedules, he properly listed

   the Federal and State tax refunds and claimed exemptions under Miss. Code Ann. § 85-3-1(j)

   and (k).

4. Debtor avers that the tax refund of $ 5,162.61 is exempt and should not be distributed to

   creditors.

5. Furthermore, Debtor avers that depositing the funds into his checking account did not change

   the exempt status of the tax refunds.
Case 19-11032-JDW            Doc 18    Filed 05/13/19 Entered 05/13/19 18:15:38             Desc Main
                                       Document     Page 2 of 2


6. Therefore, Debtor requests that Trustee’s Motion to Compel Turnover should be denied.

WHEREFORE PREMISES, Debtor prays for the following:

      I.      An Order denying Trustee’s Motion to Compel Turnover.

     II.      General Relief.

           Submitted this the 13th day of May, 2019.



                                                 /s/ Femi Salu
                                                 Femi Salu, MSB # 100160
                                                 Attorney for Debtor
                                                 Salu and Salu Law Firm, PLLC
                                                 Post Office Box 842
                                                 2129 Stateline Road (West) Suite A
                                                 Southaven, MS 38671
                                                 Tel: (662) 298-6467
                                                 Fax: (662) 445-9060


                                    CERTIFICATE OF SERVICE

           I, hereby certify that on May 13, 2019, I electronically filed the foregoing with the clerk

of the Court using the CM/ECF system, which will send notification of such filing to U.S

Trustee, Locke D. Barkley, Chapter 13 Trustee and attorneys of record.

       This Monday, May 13, 2019.


                                                         /s/ Femi Salu
                                                           Femi Salu
